Exhibit 10.5

 

PERFORMANCE SHARES AWARD AGREEMENT

 

This instrument is issued as of the      day of                 , 2004, by
ONEOK, Inc., an Oklahoma corporation, (hereinafter referred to as
“Corporation”), to                                           (hereinafter
referred to as “Grantee”),                                          a key
employee of the Corporation or a division or subsidiary thereof, pursuant to the
terms of the Corporation’s Long-Term Incentive Plan, as amended (hereinafter
referred to as the “Plan”);

 

1. Performance Shares Award. This instrument and that certain Notice of
Performance Shares Award and Agreement, dated                     , 2004, a copy
of which is attached hereto and incorporated herein by reference (the “Notice of
Performance Shares Award and Agreement”), constitute evidence of the issuance
and grant of a Performance Shares Award (hereinafter referred to as “Award”) of
                     Performance Share Units to the Grantee by the Corporation
that shall entitle the Grantee to receive shares of the Corporation’s Common
Stock (hereinafter also referred to as “Common Stock”), all pursuant and subject
to the terms, provisions, and conditions of this instrument (including, without
limitation, the conditions, restrictions and limitations stated in paragraph 5,
below) and the terms and provisions of the Plan, which are incorporated herein
by reference. This instrument, when executed by the Grantee, together with the
Notice of Performance Shares Award and Agreement constitute one agreement
between the Corporation and the Grantee. Notwithstanding the foregoing, should
there be any inconsistency between the provisions of this instrument and the
terms and provisions of the Award stated in the resolutions and records of the
Board of Directors of the Corporation providing for the Award or provisions of
the Plan, the provisions of such resolutions and records and of the Plan shall
control. The grant of such Performance Share Units to the Grantee shall be
effective in the manner and to the extent provided in this instrument and the
Plan as to all or any part of the shares of stock subject to the grant from time
to time during the period stated herein.

 

2. Plan. The Award is made to the Grantee pursuant to the terms and provisions
of the Plan, as amended, and approved by the Shareholders of the Corporation,
which Plan provides that a specific aggregate number of shares of Common Stock
of the Corporation may be issued or transferred pursuant to stock incentives
under the Plan. The Plan specifies the authority of the Corporation, its Board
of Directors, and a committee of the Board of Directors to select key employees
to be granted stock incentives under the Plan. The Executive Compensation
Committee of the Board of Directors (hereinafter referred to as the “Committee”)
is authorized to administer the Plan with respect to this instrument and the
grant of the Award made to the Grantee pursuant to the Plan. Except where
expressly stated or clearly indicated otherwise by the terms of this instrument,
all terms, words and phrases used herein shall have the same meaning and effect
as stated in the Plan. The Grantee has been provided a complete copy of the Plan
with this instrument.

 

3. Grantee’s Agreement Concerning Award and Employment. In consideration of the
Corporation’s granting of the Award of Performance Share Units and entitlement
to Performance Shares, as incentive compensation to Grantee pursuant to this
instrument, the Grantee, by acceptance thereof, and signing this instrument
evidencing its terms, agrees to such

 

1



--------------------------------------------------------------------------------

terms and to continue to contribute and perform service in the employ of the
Corporation or a division or subsidiary thereof at the direction, will and
pleasure of the Corporation and the Board of Directors. Provided, however,
neither the foregoing agreement of the Grantee in this paragraph 3, nor any
other provision in this instrument shall confer on the Grantee any right to
continue in the employ of the Corporation (or a division or subsidiary thereof),
or interfere in any way with the right of the Corporation (or such division or
subsidiary) to terminate the Grantee’s employment at any time.

 

4. Registration of Stock; Grantee’s Representation With Respect To Purchase for
Investment. It is intended by the Corporation that the Plan and the shares of
Common Stock covered by the Award issued and granted to the Grantee referred to
in paragraph 1, are to be registered under the Securities Act of 1933, as
amended, prior to the date of the grant; provided, that in the event such
registration is for any reason not made effective for such shares, the Grantee
agrees, for the Grantee, and for the Grantee’s permissible assignees, heirs and
legal representatives by inheritance or bequest, that all shares acquired
pursuant to the grant will be acquired for investment and not with a view to, or
for sale or tender in connection with the distribution of any part thereof,
including any transfer or distribution of such shares by the Grantee pursuant to
the grant and this instrument or as otherwise allowed by the Plan.

 

5. Terms and Conditions of Award; Transfer of Stock to Grantee. The issue and
grant of the Award of Performance Share Units to the Grantee stated in paragraph
1, above, shall be subject to the following terms and conditions:

 

(a) The right to ownership and transfer of the Performance Share Units granted
to the Grantee shall be subject to the Award during the period beginning
                    , 2004, the date of the grant thereof (hereinafter referred
to as “Grant Date”) and ending on                     , 2007, (which period is
hereinafter referred to as “Performance Period”), as herein provided.

 

(b) The Grantee shall earn and become entitled to receive a percentage of the
number of Performance Share Units granted under paragraph 1, above, at the
expiration of the Performance Period as provided for in Table A and Table B,
attached hereto, based upon the Corporation’s ranking for Total Stockholder
Return in the ONEOK Peer Group listed in Table C attached hereto, all as
determined by the Committee, in its sole discretion.

 

(c) Upon expiration of the Performance Period, the Grantee shall be entitled to
receive:

 

(1) One (1) share of Common Stock for each Performance Share Unit with respect
to two-thirds (2/3) of the Performance Share Units that become earned by and
vested in the Grantee pursuant to the Award provided no fractional shares shall
be issued and any fractional shall be paid to the Grantee in cash; and

 

(2) Cash equal to the Fair Market Value (as defined in Section 2(k) of the Plan)
of a share of Common Stock on the date of the expiration of the Performance
Period for each Performance Share Unit with respect to the remaining one-third
(1/3) of

 

2



--------------------------------------------------------------------------------

the Performance Share Units that become earned by and vested in the Grantee
pursuant to the Award.

 

(d) No dividends or any similar amounts shall be payable or paid with respect to
Performance Share Units, Common Stock earned under the Award, or the Award
during or for the Performance Period.

 

(e) The Grantee shall have no right to receive cash or acquire shares of Common
Stock of the Corporation under the Award other than the cash and Common Stock
attributable to the Performance Share Units earned by the Grantee to the extent
provided for herein.

 

(f) The cash and Common Stock to which the Grantee becomes entitled shall be
paid and transferred to the Grantee only upon the determination of the
Performance Share Units earned by the Grantee at the expiration of the
Performance Period. The payment and transfer of such cash and Common Stock to
the Grantee shall be made as soon as reasonably practicable after the expiration
of the Performance Period, as determined and directed by the Committee, in its
sole discretion.

 

(g) The Performance Share Units or any cash or Common Stock to be paid or
transferred to Grantee pursuant to the Award may not be sold, assigned,
transferred, pledged, encumbered or otherwise disposed of by Grantee or any
other person except as provided in the Award and the Plan until the expiration
of the Performance Period.

 

(h) The Grantee shall become entitled to receive Performance Share Units earned,
and shall become owner of the cash and shares of Common Stock paid and
transferred to the Grantee pursuant to the Award free and clear of all terms,
conditions and restrictions imposed by the Award if the Grantee’s employment by
the Corporation does not terminate during the Performance Period; provided, that
the Grantee shall become entitled to a prorated amount of Performance Share
Units and the terms and conditions imposed by the Award shall partially cease to
apply in events to the extent described in paragraph 6.(d), below.

 

(i) If the Grantee’s employment with the Corporation (or a division or
subsidiary thereof) terminates prior to the end of the Performance Period other
than by reason of retirement, Total Disability or death, the Grantee shall
forfeit all of the Grantee’s right, title or interest in the Performance Share
Units; and the Grantee shall forfeit such right, title and interest in the
Performance Share Units regardless of the reason for such termination of
employment. Any such termination of employment of the Grantee described in the
preceding sentence shall not be deemed to occur by reason of transfer of
employment of the Grantee by or between the Corporation and any division or
wholly owned subsidiary of the Corporation. Upon a forfeiture the Performance
Share Units forfeited shall be cancelled for all purposes.

 

(j) The Grantee shall not be entitled to vote any shares of Common Stock of the
Corporation, or otherwise have any right or interest as a Common Stock
shareholder by reason of the Performance Shares Award granted under the Award
during the Performance Period, and prior to the transfer of Common Stock to the
Grantee pursuant to the Award.

 

3



--------------------------------------------------------------------------------

6. Transferability of Performance Share Units; Termination of Employment.

 

(a) Except as provided in subparagraph (b) of this paragraph 6, below, the
Award, the Grantee’s rights and obligations thereunder and the Performance Share
Units granted hereunder shall not be transferable by the Grantee otherwise than
by will or the laws of descent and distribution which apply to the Grantee’s
estate.

 

(b) Notwithstanding the foregoing, the Grantee may transfer any part or all of
the Grantee’s rights in and to the Performance Share Units to members of the
Grantee’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, Performance Share Units shall
continue to be subject to the same terms and conditions otherwise applicable
hereunder and under the Plan immediately prior to its transfer, except that this
stock shall not be further transferable by the transferee inter vivos, except
for transfer back to the original Grantee. For any such transfer to be
effective, the Grantee must provide prior written notice thereof to the
Committee, unless otherwise authorized and approved by the Committee, in its
sole discretion; and the Grantee shall furnish to the Committee such information
as it may request with respect to the transferee and the terms and conditions of
any such transfer. For purposes of transfer of this grant under this
subparagraph (b), “immediate family” shall mean the Grantee’s spouse, children
and grandchildren.

 

(c) Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the restrictions stated in paragraph 5 applicable
to the Performance Share Units), all rights and interest of the Grantee in the
Performance Share Units shall become invalid and wholly terminated and forfeited
upon the termination of the Grantee’s employment with the Corporation (or a
division or subsidiary), during the Performance Period other than a termination
by reason of retirement, Total Disability or death of the Grantee.

 

(d) Notwithstanding the foregoing provisions, in the event of termination of the
Grantee’s employment with the Corporation during the Performance Period by
reason of (i) the retirement of the Grantee, (ii) the Total Disability of the
Grantee, or (iii) the Grantee’s death while still employed by the Corporation
(or a division or subsidiary), then an adjusted and prorated entitlement to
Performance Share Units shall be allowed as provided in this paragraph (d). The
Grantee shall become vested in and entitled receive, in the event of any such
retirement or Total Disability, and the legatees, or personal representatives or
heirs of the Grantee shall be vested in and entitled to receive, in the event of
the Grantee’s death, a prorated award of Performance Share Units earned in the
Performance Period following such retirement, Total Disability or death. The
award shall be a prorated amount of Performance Share Units equal to the total
of Performance Share Units earned under the Award at the end of the Performance
Period for the Grantee, multiplied by a fraction of which the numerator shall be
the number of full months which have elapse under the Performance Period at the
time of such termination of employment by reason of retirement, Total Disability
or death, and the denominator of which shall be the total number of months in
the Performance Period. The Grantee, or personal representatives or heirs of the
Grantee, as the case may be, shall become entitled to receive such

 

4



--------------------------------------------------------------------------------

prorated award at the expiration of the Performance Period and following
application of the performance criteria as provided in the Award and determined
by the Committee.

 

(e) The Grantee may designate a Beneficiary to receive any rights of the Grantee
which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee; and in the absence of
such designation of a Beneficiary, any such rights shall be deemed to be
transferred to the estate of the Grantee.

 

(f) For purposes of the Award and this instrument, “Total Disability” shall mean
that the Grantee is permanently and totally disabled and unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and has established such disability to the extent and in the manner and
form as may be required under the provisions of Section 22(e) of the Internal
Revenue Code of 1986, as amended (or corresponding section of any future federal
tax code), and regulations thereunder.

 

7. Administration of Performance Shares Award. The grant of the Award shall be
subject to such other rules and requirements as the Committee, in its sole
discretion, may determine to be appropriate with respect to administration
thereof and the terms and conditions made applicable to the Grantee and the
Performance Share Units during the Performance Period. The Award, this
instrument, and the rights and obligations of the parties thereto shall be
subject to interpretation and construction by the Committee to the same extent
and with the same effect as the Committee actions under Section 11, and other
pertinent provisions of the Plan. The Grantee shall take all actions and execute
and deliver all documents as may from time to time be requested by the Committee
in connection with such restrictions and in furtherance hereof. The Grantee
agrees to pay to the Corporation any applicable federal, state, or local income,
employment, social security, medicare, or other withholding tax obligation
arising in connection with the grant of the Award to the Grantee; and the
Corporation shall have the right, without the Grantee’s prior approval or
direction, to satisfy such withholding tax by withholding all or any part of the
shares of the cash and Common Stock that would otherwise be paid and transferred
to the Grantee, with any shares so withheld to be valued at the Fair Market
Value (as defined in Section 2(k) of the Plan) on the date of such withholding.
The Grantee, with the consent of the Corporation, may satisfy such withholding
tax by delivery and transfer to the Corporation of shares of Common Stock of the
Corporation previously owned by the Grantee, with any shares so delivered and
transferred to be valued at the Fair Market Value on the date of such delivery.

 

8. Adjustment Provisions. It is understood that, prior to the expiration of the
Performance Period provided in paragraph 5.(a), certain changes in
capitalization of the Corporation may occur. It is, therefore, understood and
agreed with respect to changes in capitalization that:

 

(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the number of Performance Share Units provided for under
the Award and stated in Section 1 of this instrument, the number of Performance
Share Units equal to the number of Performance Share Units which would have been
granted to the Grantee had the

 

5



--------------------------------------------------------------------------------

Grantee been the fully vested and unrestricted owner of the number of
Performance Share Units then provided for under the Award granted, but not
theretofore received without restriction; provided, however, that the additional
Performance Share Units shall be subject to all terms and provisions of this
instrument (including, without limitation, the restrictions stated in paragraph
5, above), and in making such adjustments, no fractional units, shares, or scrip
certificates in lieu thereof, shall be granted or issuable by the Corporation,
and the Grantee shall be entitled to only the number of full Performance Share
Units to which the Grantee may be entitled by reason of such adjustment at the
adjusted grant.

 

(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of Performance Share Units which are the subject matter of the Award
under this instrument as a result of such acquisition.

 

(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Performance Share Units
provided for under the Award and stated in Section 1 of this instrument, by
increasing or decreasing the number of Performance Share Units, as may be
required to enable the Grantee to acquire the same proportionate stockholdings
as the grant of the Award would originally have provided. Provided, however,
that any additional Performance Share Units shall be subject to all terms and
provisions of this instrument (including, without limitation, the restrictions
stated in paragraph 5, above), and that in making such adjustments, no
fractional Performance Share Units shall be awarded, and the Grantee shall be
entitled to receive only the number of full Performance Share Units to which the
Grantee may be entitled by reason of such adjustment.

 

(d) Notwithstanding any provision to the contrary stated herein, to the extent
Performance Share Units are still not vested in Grantee at the time of a Change
in Control with respect to the Corporation, then pursuant to the provisions of
Section 8 of the Plan, they shall become fully vested and completely free and
clear of any conditions or restrictions stated herein at that time; provided,
that if such Change in Control occurs less than six (6) months after the date of
the grant of the Award hereunder to the Grantee, then Performance Share Units
shall become fully vested and completely free and clear of any conditions or
restrictions stated herein at the time of such Change in Control only if the
Grantee agrees in writing, if requested by the Corporation in writing, to remain
in the employ of the Corporation or a division or subsidiary of the Corporation
at least through the date which is six (6) months after the date the grant was
made with substantially the same title, duties, authority, reporting
relationships, and compensation as on the day immediately preceding the Change
in Control. The provisions of this subparagraph (d) shall be applied in addition
to, and shall not reduce, modify, or change any other obligation or right of the
Grantee otherwise provided for in paragraph 3, above, concerning the Grantee’s
continued employment with the Corporation or the termination thereof. If the
Performance Share Units become subject to this subparagraph (d), they shall
become fully vested in the Grantee and nonforfeitable. The Performance Share
Units are subject to the provisions of

 

6



--------------------------------------------------------------------------------

the Plan authorizing the Corporation, or a committee of its Board of Directors,
to provide in advance or at the time of a Change in Control for cash to be paid
in actual settlement of the Performance Shares for earned Performance Share
Units, all subject to such terms and conditions as the Corporation or the
Committee, in its sole discretion, may determine and impose. For purposes of
this subparagraph (d), the term “Change in Control” shall have the same meaning
as provided in the definition of that term stated in the Plan, including any
amendments thereof which may be made from time to time in the future pursuant to
the provisions of the Plan, with any amended definition of such term to apply to
all events thereafter coming within the amended meaning.

 

9. Stock Reserved. The Corporation shall at all times during the term of the
Award reserve and keep available such number of shares of its Common Stock as
will be sufficient to satisfy the Award issued and granted to Grantee and the
requirements thereof as evidenced by this instrument, and shall pay all original
issue taxes on the transfer of Common Stock to the Grantee, and all other fees
and expenses necessarily incurred by the Corporation in connection therewith.

 

10. Rights of Shareholder. Except as otherwise provided in the Award and this
instrument, the Grantee shall have no rights as a shareholder of the Corporation
in respect of the Performance Share Units or Common Stock for which the Award is
granted; and the Grantee shall not be considered or treated as a record owner of
shares with respect to the Common Stock until the Performance Share Units are
fully vested and no longer subject to any of the conditions or restrictions
imposed under the Award, and Common Stock is actually issued and transferred to
the Grantee.

 

11. Entire Agreement. This instrument contains the entire terms of the Award,
and may not be changed orally or other than by a written instrument issued and
approved by the Corporation pursuant to the Plan. This instrument supersedes any
agreements or understandings that may previously have existed, and there are no
other agreements or understandings, relating to its subject matter.

 

12. Successors and Assigns. The Award shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties thereto.

 

The Grantee hereby acknowledges receipt of this instrument and a copy of the
Plan, and accepts the Award under the terms and conditions stated in this
instrument, subject to all terms and provisions of the Plan, by signing this
instrument in duplicate originals, as of the date first above written.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date

  Grantee

 

7



--------------------------------------------------------------------------------

Table A

Performance Share Units Criteria

2004-2007 Performance Period

 

Total Stockholder Return (TSR):vs. ONEOK Peer Group

 

 



ONEOK TSR Ranking vs.

ONEOK Peer Group

--------------------------------------------------------------------------------

      

Percentage of

Performance Share

Units Earned

--------------------------------------------------------------------------------

 

90th percentile and above

       200 %

75th – 89th percentile

       150 %

50th – 74th percentile

       100 %

30th – 49th percentile

       50 %

29th percentile and below

       0 %



--------------------------------------------------------------------------------

Table B

Illustration of Hypothetical 2004-2007 Performance Period

Performance Share Units Award Calculation

 

Illustration assumes 1,000 Performance Share Units Granted in January 2004

--------------------------------------------------------------------------------

Total Stockholder Return (TSR) vs. ONEOK Peer Group

 

Hypothetical 2004-2007 ONEOK TSR Ranking = 40th percentile

 

A 40th percentile TSR ranking earns 50% (from Table A)

of PSUs granted (i.e., 1,000 units) – 500 share units earned

--------------------------------------------------------------------------------

Total Performance Share Units Earned

 

TSR                500 Share Units

 

500 share units earned out of 1,000 units granted = 50.0% “earn-out” [50%

(500 shares) paid and distributed in the form of cash and stock as

provided in section 5.c.]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table C

 

ONEOK PEER GROUP –2004                    

Company Name

--------------------------------------------------------------------------------

   Sym


--------------------------------------------------------------------------------

                   

AGL Resources Inc.

   ATG                    

ATMOS Energy

   ATO                    

Energen

   EGN                    

Equitable Resources, Inc.

   EQT                    

KeySpan Energy Inc (Brooklyn Union)

   KSE                    

MDU Resources

   MDU                    

National Fuel Gas Company

   NFG                    

New Jersey Resources

   NJR                    

NICOR Inc.

   GAS                    

NiSource

   NI                    

ONEOK, Inc.

   OKE                    

Peoples Energy Corporation

   PGL                    

Piedmont Natural Gas Company

   PNY                    

Questar

   STR                    

SCANA (PSNC)

   SCG                    

SEMPRA (Pacific Enterprises & ENOVA)

   SRE                    

UGI Corporation

   UGI                    

Vecten

   VVC                    

Washington Gas Light Company

   WGL                    

Western Gas Resources

   WGR                    

Wisconsin Energy Corp

   WEC                    



--------------------------------------------------------------------------------

ONEOK, INC. LONG-TERM INCENTIVE PLAN

NOTICE OF PERFORMANCE SHARES AWARD AND AGREEMENT

 

This instrument confirms the grant of a Performance Shares Award under the
ONEOK, Inc. Long-Term Incentive Plan (“Plan”) to certain persons designated as a
participant in the Plan (“Participant”) by action of the Board of Directors of
ONEOK, Inc., an Oklahoma corporation (“Corporation”), on the      day of
                , 2004, as more particularly stated in the records of the
Corporation, pursuant to the terms and provisions of the Plan which shall
determine the rights and obligations of all parties under such grant.

 

The Corporation delivers a true copy of this instrument to you as a Participant
granted a Performance Shares Award by such action, with duplicate originals of
the Performance Shares Award Agreement (“Agreement”) in the form attached
hereto, stating the specific terms of the Award granted to you as a Participant
under the Plan, and which together shall constitute evidence of the grant of
that Performance Shares Award and your acceptance and agreement to those terms
when one duplicate original of such Agreement is signed by you and returned to
the Corporation.

 

       

ONEOK, Inc.

Date

 

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

           

David L. Kyle

           

Chairman of the Board, President and

           

Chief Executive Officer